Exhibit 10.1

 

LOGO [g74198img_1.jpg]   

500 SEVENTH AVENUE

NEW YORK, NY 10018-4502

PHONE: 212-575-4449

FAX:      212-382-3442

 

thomas.braunstein@sterlingbancorp.com

www.sterlingbancorp.com

 

Thomas Braunstein

First Vice President

June 15, 2006

Mr. Alvin Murstein

Medallion Financial, Inc.

437 Madison Ave. 38th Floor

New York, NY 10022

Re: $15,000,000 Revolving Credit Note and Loan and Security Agreement dated
April 26, 2004 and subsequently extended to June 30, 2006

Dear Mr. Murstein:

Reference is made to the Loan and Security Agreement (“Agreement”) dated April
26, 2004 by and between Medallion Financial Corp. (“Borrower”) and Sterling
National Bank (“Lender”) and the underlying Revolving Credit Note (“Promissory
Note”), which the Borrower executed in the original principal amount of fifteen
million dollars ($15,000,000.00), which were subsequently extended to June 30,
2006. As you know, the Lender’s obligation to make advances under the Agreement
expires, and all amounts due and owing under the Promissory Note and the
Agreement are payable in full, on June 30, 2006 (the “Revolving Credit
Termination Date”). Lender is willing to extend the Revolving Credit Termination
Date to August 31, 2006 (the “Extended Revolving Credit Termination Date”),
subject to the following terms and conditions:

 

  1. In the event of any default under the Agreement or the Promissory Note, the
loan and all accrued and unpaid interest shall be due and payable immediately
upon demand.

 

  2. All other terms and conditions of the Agreement and the Promissory Note
remain in full force and effect.

 

  3. The Extended Revolving Credit Termination Date shall be effective upon
receipt by the Lender of a copy of this letter signed by the Borrower no later
than June 30, 2006.

In order to induce Lender to grant this extension Borrower hereby represents
that: (a) there is no default or event of default under the Agreement, the Note
or any other loan document, (b) the principal amount currently outstanding under
the Note and the Agreement is $12,900,000.00, and the Borrower has no claims,
defenses or offsets against the payment thereof, and (c) the Borrower ratifies
and reaffirms the Note, the Agreement and the other loan documents in their
entirety.

If the foregoing is satisfactory, please have a copy of this letter signed by
the Borrower and return the executed copy to me by overnight delivery service.

 

Yours truly,

Sterling National Bank

/s/ Thomas M. Braunstein

Thomas M. Braunstein

First Vice President

AGREED AND ACCEPTED THIS 16th DAY OF JUNE 2006

 

Medallion Financial Corp.

By:

 

/s/ Alvin Murstein

 

Name:

 

Alvin Murstein

 

Title:

 

CEO